
	

114 HR 258 IH: Half in Ten Act of 2015
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 258
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2015
			Ms. Lee (for herself, Mr. Honda, Ms. DeLauro, Ms. Kaptur, Mr. Yarmuth, Mr. Rangel, Mr. Nadler, Mr. Connolly, Mr. Cartwright, Mr. Hastings, Mr. Jeffries, Ms. Kelly of Illinois, Mr. Grijalva, Ms. Sewell of Alabama, Mr. Ellison, Mr. Langevin, Ms. Chu of California, Mr. Pocan, Mr. Cicilline, Mr. Cárdenas, Mr. Serrano, Mr. Tonko, Mr. Thompson of Mississippi, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To establish the Federal Interagency Working Group on Reducing Poverty which will create and carry
			 out a national plan to cut poverty in America in half in ten years.
	
	
 1.Short titleThis Act may be cited as the Half in Ten Act of 2015. 2.FindingsCongress finds the following:
 (1)The persistence of poverty, and especially intergenerational poverty, in America can be seen as a deep, structural problem that implicates our value system and our educational and economic institutions.
 (2)Poverty may be defined as the lack of basic necessities of life such as food, shelter, clothing, health care, education, economic security, and economic opportunity.
 (3)Policy initiatives and many safety net programs addressing poverty have not kept pace with the needs of millions of Americans.
 (4)The lack of an equitable distribution of housing choices across the country leads to isolation and concentrated poverty.
 (5)There were 45.3 million Americans living in poverty in 2013, consisting of 14.5 percent of the American people (U.S. Census Bureau, September 2014).
 (6)Poverty has a disproportionate impact on minority communities in America with 27.2 percent of African-Americans, 23.5 percent of Hispanics, 10.5 percent of Asian-Americans, and 9.6 percent of Whites living in poverty in the United States in 2013 (U.S. Census Bureau, September 2014).
 (7)In 2013 a family of 4 was considered poor under the U.S. Census Bureau’s official measure if the family’s income was below $22,834.
 (8)The economic consequences of poverty in the United States are estimated to be at least $500 billion per year (Center for American Progress, 2007).
 (9)Children who grow up in poverty experience higher crime rates, decreased productivity, and higher health costs over their lives (Center for American Progress, 2007).
 (10)4,145,717 seniors lived in poverty in 2013 (U.S. Census Bureau, 2014). (11)Young Americans, ages 18–24, experience a higher poverty rate than the national average (U.S. Census Bureau, 2014).
 (12)15,769,921 children lived in poverty in 2010 (U.S. Census Bureau, 2014). (13)Almost 38.31 percent of African-American children and over 32.26 percent of Hispanic children lived in poverty in 2009 (U.S. Census Bureau, 2011).
 (14)The 46,180,000 of Americans in poverty in 2010 was the largest number yet recorded in the 52 years for which poverty estimates are available (U.S. Census Bureau, 2011).
 (15)Individuals and families in poverty are more socially vulnerable to natural disasters, extreme weather and impacts of climate change and have greater difficulty preparing for, responding to and recovering from such events (Oxfam America, 2009).
 (16)Children who live in families who fall into poverty for even short periods of time are at greater risk of a lifetime of lower earnings, lower educational attainment, and increased reliance on public services and increased rates of incarceration (First Focus, 2008).
 (17)It is estimated that the additional 3 million children who were forced into poverty due to the recession of 2008, resulted in $35 billion in economic losses annually, and will cause at least $1.7 trillion in economic losses to the United States during their lifetimes (First Focus, 2008).
 (18)Reducing poverty, especially child poverty, not only reduces costs for Federal, State, and local social services and benefits programs, but also increases tax revenue at all levels of government (Children’s Defense Fund, 2009).
 (19)The House of Representatives, on January 22, 2008, has resolved that it is the sense of Congress that the United States should set a national goal of cutting poverty in half over the next 10 years.
 3.DefinitionsIn this Act: (1)Federal agencyThe term Federal agency means any executive department, Government corporation, Government-controlled corporation, or other establishment in the executive branch of the Government (including the Executive Office of the President), or any independent regulatory agency.
 (2)PovertyThe term poverty means an income level and living standard associated with and based on the official poverty measure as established and updated by the U.S. Census Bureau which establishes a threshold of minimum income necessary to achieve a standard of living free from deprivation of basic needs.
 (3)Extreme PovertyThe term extreme poverty means having an income level or living standard at a level of extreme deprivation based on living with income below 50 percent of the Federal poverty line as established by the U.S. Census.
 (4)Near PovertyThe term near poverty means having a level of household income below 200 percent of the Federal poverty line. (5)Child PovertyThe term child poverty means poverty which impacts those persons under 18 years of age.
 (6)DeprivationThe term deprivation means lacking some or all basic human needs. (7)Decent Living StandardThe term decent living standard means the amount of annual income that would allow an individual to live beyond deprivation at a safe and decent, but modest, standard of living.
 (8)Alternative Poverty MeasuresThe term alternative poverty measures means measures and indicators, other than the traditional income based measure of poverty, which can provide a more detailed picture of the low-income and poverty stricken populations, such as the number of people who were kept above poverty by Government supports, the number of people who are poor due to medical expenses, child care, and work expenses, the rates of food insecurity, the number of people who are asset poor (with less than three months of income saved), the number of disconnected youth, teen birth rates, participation rates in Federal anti-poverty programs for all eligible populations, and the number of people who are unbanked.
 (9)Regional Costs of LivingThe term regional costs of living means a measure of the differing costs of maintaining a given living standard in varying regional, geographic, urban or rural regions.
 (10)Economic InsecurityThe term economic insecurity means the inability of individuals and households to cope with routine adverse or costly life events and the lack of means to maintain a decent standard of living and to recover from the costly consequences of those events.
 (11)Economic StabilityThe term economic stability means individuals and households have access to the means and support systems necessary to effectively cope with adverse or costly life events and have the ability to effectively recover from the consequences of those events while maintaining their standard of living or maintaining a decent standard of living.
 (12)Digital DivideThe term digital divide means the gap between individuals, households, businesses and geographic areas at different socio-economic levels with regard to both their access information and communications technologies and including the imbalance both in physical access to technology and the resources, education and skills needed to effectively use computer technology and the Internet for a wide variety of activities.
 (13)OutcomesThe term outcomes means change in the economic status, economic instability or economic security of an individual, household or other population which is attributable to a planned intervention, benefit, or service or series of interventions, benefits, and services, regardless of whether such an intervention was intended to change such economic status.
 (14)Disparate ImpactThe term disparate impact refers to the historic and ongoing impacts of the pattern and practice of discrimination in employment, education, housing, banking and nearly every other aspect of American life in the economy, society or culture that have an adverse impact on minorities, women, or other protected groups, regardless of whether such practices were motivated by discriminatory intent.
			4.Establishment of the Federal Interagency Working Group on Reducing Poverty
 (a)Establishment of Federal Interagency Working Group on Reducing PovertyThere is established within the Department of Health and Human Services, a Federal Interagency Working Group on Reducing Poverty, which shall be chaired by the Secretary of Health and Human Services, and whose members shall be selected by their respective agency heads from the senior ranks of their agencies, which shall—
 (1)develop, within 180 days of enactment, a National Strategy to reduce the number of persons living in poverty in America in half within 10 years of the release of the 2014 Census report on Census Report on Income and Poverty in the United States: 2013, that includes goals and objectives relating to—
 (A)reducing in half the number of Americans living in poverty as reported by the 2014 Census report on Income and Poverty in the United States: 2013;
 (B)eliminating child poverty in America; (C)eliminating extreme poverty in America;
 (D)improving the effectiveness and outcomes of poverty related programs by improving our understanding of the root causes of poverty, the social, economic, and the cultural contributors to persistent intergenerational poverty;
 (E)improving the measure of poverty to include more indicators and measures that can meaningfully account for other aspects relating to the measure of poverty, such as regional differences in costs of living, the impact of rising income inequality, the impact of the persistent digital divide, expanding the understanding of poverty by distinguishing a standard that measures a level of freedom from deprivation versus a standard that measures a standard of economic adequacy provided by a living wage and access to a decent living standard, and the impact of poverty on other measures of economic stability and economic outcomes, such as educational attainment, rates of incarceration, lifetime earnings, access to health care, health care outcomes, access to housing, and including other measures as necessary to improve our understanding of why poverty persists in America;
 (F)eliminating the disparate rates of poverty based on race, ethnicity, gender, age, or sexual orientation and identity, especially among children in those households so impacted;
 (G)measuring effectiveness of poverty related programs on the basis of long-term outcomes, including the long-term savings and value of preventive practice and policy, and employing fact based measures of programs to make improvements;
 (H)improving the accessibility of benefit and social services programs, reducing the complexity and difficulty of enrollment, and improving the rates of enrollment in need based programs for all eligible recipients to maximize the impact of benefits and social services programs on reducing the impacts of poverty and improving economic outcomes;
 (I)making more uniform eligibility requirements to improve the coordination of service delivery, reduce gaps in eligibility, and improve outcomes of programs addressing poverty in the Federal Government;
 (J)reducing the negative impacts of asset limits for eligibility which impact Federal, State and local poverty programs on the effectiveness of programs where limited eligibility creates gaps in necessary service and benefit delivery, and restricts access to benefits as individuals and families attempt to transition off of assistance programs and which can prevent needy beneficiaries from improving long-term outcomes and achieving long-term economic independence from need-based programs;
 (K)identifying Federal programs, including those related to disaster relief, hazard mitigation, extreme weather and climate change, and necessary reforms to better target resources towards disproportionately impacted socially vulnerable, low income and disadvantaged communities may provide greater socio-economic benefits;
 (L)improving the ability of community-based organizations to participate in the development, oversight and implementation of Federal poverty-related programs;
 (M)improving access to good jobs with adequate wages and benefits by individuals living in poverty, low-income households, and the unemployed;
 (N)expanding and stabilizing poor and low-income persons connection to work and access to critical job training and/or skills upgrade training that will lead to re-entry in the workforce;
 (O)developing a comprehensive strategy to connect low-income young people and to re-connect currently disconnected youth to education, work, and their community; and
 (P)shifting the focus of poverty and means-tested programs across the Federal Government beyond the relief of deprivation and instead setting goals, measures, and outcomes more focused on measuring the success of programs in supporting and improving how capable individuals and families can access educational and economic opportunities to successfully transition away from accessing public assistance and benefits and achieving long-term economic stability which will reduce long-term costs in domestic social needs programs, reduce long-term health care costs due to the improved health of formerly poverty stricken households, increase the number of taxpaying individuals which will increase revenue, and lower the enrollment and costs in need based benefits and services programs, thus improving the economy and reducing long-term deficits for Federal, State, and local governments;
 (2)oversee, coordinate, and integrate all policies and activities of the Federal Government, in coordination and consultation with the Domestic Policy Council and the National Economic Council, across all agencies relating to reducing the number of individuals, families, and children living below the Federal poverty line, in extreme poverty or near poverty and increasing the number of households able to achieve long-term economic stability with assets sufficient to maintain a decent living standard without relying on public supports—
 (A)economic, commercial, and programmatic policies that can effect or relieve the effects of poverty through job creation, and economic development targeted to low income, minority, rural, urban and other populations who suffer disparate rates of poverty, among Federal agencies; and
 (B)services and benefits including emergency programs, discretionary economic programs, and other policies and activities necessary to ensure that the Federal Government is able to mount effective responses to economic downturns and increases in the rates of poverty;
 (3)ensure that all relevant Federal agencies comply with appropriate guidelines, policies, and directives from the Federal Interagency Working Group on Reducing Poverty and the Department of Health and Human Services and other Federal agencies with responsibilities relating to poverty reduction or improving economic stability and independence;
 (4)ensure that Federal agencies, State governments and relevant congressional committees have access to, receive, and appropriately disseminate best practices in the administration of programs, have adequate resources to maximize the public awareness of programs, increase the reach of those programs, especially into historically disenfranchised communities, maximize enrollment for all eligible Americans, share relevant data, and issue relevant guidance in consultation with non-government organizations and policy experts in the field and State and local government officials who administer or direct policy for anti-poverty programs in increasing and maximizing the enrollment into and administration of programs and services designed to alleviate poverty;
 (5)enact best practices for improved data collection, relevant to— (A)reducing poverty;
 (B)reducing the racial, ethnic, age, gender, and sexual orientation or sexual identity based disparities in the rates of poverty;
 (C)adequately measuring the effectiveness, efficiency and impact of programs on the outcomes for individuals, families and communities who receive benefits and services;
 (D)streamlining enrollment and eligibility for programs; (E)improving long-term outcomes for individuals who are enrolled in service and benefit programs;
 (F)reducing reliance on public programs; (G)improving connections to work;
 (H)improving economic stability; (I)improving savings and investment, access to capital, increasing rates of entrepreneurship;
 (J)improving our understanding of the impact of extreme weather and natural disasters on economically vulnerable communities and improving those communities’ resilience to and recovery from extreme weather and natural disasters;
 (K)improving access to living-wage employment; and (L)improving access to employment-based benefits; and
 (6)study the feasibility of and test different interagency, State and local, public/private models of cooperative service and benefit delivery by creating necessary exemptions, waivers and funding sources to allow improved cooperation and innovation in the development of programs, practices, policies and procedures that advance the goal of reducing poverty and increasing economic opportunity.
 (b)Director of National Poverty PolicyThere shall be a Staff Director of National Poverty Policy, who shall be the head of the Federal Interagency Working Group on Reducing Poverty.
			5.Appointment and responsibilities of the Director
			(a)Appointment
 (1)In generalThe Staff Director shall be appointed by the Secretary of Housing and Urban Development. (2)QualificationsThe Secretary shall appoint the Staff Director from among individuals who have demonstrated ability and knowledge in social policy, improving outcome-based management, issues of equity and equal opportunity and access to services and economic opportunity.
 (b)ResponsibilitiesThe Staff Director shall— (1)advise the Secretary and all relevant cabinet secretaries, and agency officials regarding the establishment of policies, goals, objectives, and priorities for reducing poverty in America in half in ten years, ending child poverty, ending extreme poverty and eliminating racial, ethnic, gender, and sexual identity and orientation based disparities in the rates of poverty;
 (2)advise the Secretary, when directed by the Secretary, advise relevant cabinet secretaries, heads of independent Federal agencies and other entities within the Executive Office of the President regarding mechanisms to improve the effectiveness, coordination, impact, and outcomes of social services, benefits, and other poverty reduction and economic opportunity programs, in collaboration with experts in the field, non-governmental organizations, and other governments;
 (3)work with Federal agencies to oversee, coordinate, and integrate the implementation of the National Plan or Strategy, including consultation with independent non-governmental policy experts and service provider groups engaged in serving low-income persons, children and households, State and local government officials who administer or direct policy for anti-poverty programs, and with as many groups that directly represent low-income people, such as public housing tenants’ associations, or other similar groups; and
 (4)resolve any disputes that arise between Federal agencies relating to the National Plan to reduce poverty in half in ten years or other matters within the responsibility of the Office.
				6.Consultation
 (a)In generalThe Director may consult and obtain recommendations from, as needed, such Presidential and other advisory entities such as consultation with independent non-governmental policy experts and service provider groups engaged in serving low-income persons, children, and households; State and local government officials who administer or direct policy for anti-poverty programs, and groups made up of low-income people, such as public housing tenants’ associations, or other similar groups as the Director determines will assist in carrying out the mission of the Office, including, but not limited to—
 (1)the Administration for Children and Families (ACF); (2)the Administration on Aging (AoA);
 (3)the Department of Agriculture (USDA); (4)the Bankruptcy Courts;
 (5)the Bureau of Consumer Financial Protection; (6)the Bureau of Economic Analysis (BEA);
 (7)the Bureau of Indian Affairs (BIA); (8)the Bureau of the Census;
 (9)the Center for Nutrition Policy and Promotion; (10)the Centers for Medicare & Medicaid Services (formerly the Health Care Financing Administration);
 (11)the Commission on Civil Rights; (12)the Office of Community Planning and Development;
 (13)the Consumer Financial Protection Bureau; (14)the Coordinating Council on Juvenile Justice and Delinquency Prevention;
 (15)the Corporation for National and Community Service; (16)the Council of Economic Advisers;
				(17)
 the Department of Commerce (DOC);(18) the Department of Defense (DOD);(19)
 the Department of Education (ED);(20) the Department of Health and Human Services (HHS);(21)
 the Department of Housing and Urban Development (HUD);(22) the Department of Justice (DOJ);(23)
 the Department of Labor (DOL);(24) the Department of the Treasury;(25)
 the Department of Transportation (DOT);(26) the Department of Veterans Affairs (VA);(27)
 the Disability Employment Policy Office;(28) the Domestic Policy Council;(29)
 the Drug Enforcement Administration (DEA);(30) the Economic Development Administration;(31)
 the Economic Research Service;(32) the English Language Acquisition Office;(33)
 the Equal Employment Opportunity Commission (EEOC);(34) the Fair Housing and Equal Opportunity;(35)
 the Federal Bureau of Prisons;(36) the Federal Housing Finance Board;(37)
 the Federal Labor Relations Authority;(38) the Federal Trade Commission (FTC);(39)
 the Food and Nutrition Service;(40) the Indian Health Service;(41)
 the Interagency Council on Homelessness;(42) the Internal Revenue Service (IRS);(43)
 the Legal Services Corporation;(44) the National AIDS Policy Office;(45)
 the National Credit Union Administration;(46) the National Economic Council;(47)
 the National Institutes of Health (NIH);(48) the National Labor Relations Board;(49)
 the Occupational Safety & Health Administration (OSHA);(50) the Office of Management and Budget (OMB);(51)
 the Office of Refugee Resettlement;(52) the Office of Policy Development and Research (Housing and Urban Development Department);(53)
 the Small Business Administration (SBA);(54) the Social Security Administration (SSA);(55)
 the Substance Abuse and Mental Health Services Administration;(56) the Veterans’ Employment and Training Service; and(57)
 the Women’s Bureau (Labor Department).(b)National strategyIn developing and updating the National Strategy the Executive Director shall consult with the Domestic Policy Council, the National Economic Council, and, as appropriate, hold regional public hearings around the country to collect information and feedback from the public on their efforts and experience for the development and updating of the National Strategy and make this information available to the public.
			7.Reports to Congress and the public
 (a)In generalThe Chair of the Federal Interagency Working Group on Reducing Poverty shall submit an annual report to the appropriate congressional committees describing the activities, ongoing projects, and plans of the Federal Government designed to meet the goals and objectives of the National Strategy on Poverty. The report shall include an accounting of the savings to the Government from any increased efficiencies in the delivery of services, any savings from reducing the numbers of Americans living in poverty and reductions in the demand for need based services and benefits for which persons living in and near poverty are eligible, as well as an accounting of any increase in revenue collections due to the numbers of persons who become gainfully employed and pay taxes into the Treasury instead of drawing benefits and services from it.
 (b)National academy of sciences workshopWithin 90 days after funds are made available to carry out this Act, the Secretary of Health and Human Services shall contract with the National Academy of Sciences (hereinafter in this subsection referred to as the NAS) to initiate a workshop series to provide necessary background information to enable the Working Group on Reducing Poverty to develop and finalize its plan.
 (1)The NAS shall convene a steering committee to organize, plan, and conduct a public workshop on what is known about the economic and social costs of poverty, including, but not limited to the following:
 (A)Macroeconomic costs (effects on productivity and economic output). (B)Health costs (effects on health expenditures and health status).
 (C)Crime and other social costs. (D)Direct Federal budget effects (e.g., outlays for income support and other poverty reduction programs).
 (E)Natural disaster related risks and costs. (F)The workshop shall also consider poverty metrics (e.g., income poverty, food insecurity, and other measures of deprivation), and their role in assessing the effects of poverty and the performance of anti-poverty programs.The NAS shall commission experts to prepare papers that summarize and critique the relevant
			 literature estimating monetary and non-monetary economic and social
			 impacts of poverty. A workshop summary shall be produced that, along with
			 the papers, shall be available electronically on the NAS website. This
			 workshop shall be convened within 6 months of receipt of a contract, the
 papers posted immediately, and the summary released by the end of month.(2)The NAS steering committee shall organize, plan, and conduct a second public workshop on what is known about the economic and social costs and benefits of a variety of programs and strategies to reduce and prevent poverty. It shall take account of such issues as the following:
 (A)Short-term versus long-term effects, including budget implications. (B)Effects for different population groups, such as children, the elderly, immigrants, long-term single-parent families, displaced older workers, young people with large loans, people in areas of concentrated poverty and other social ills (e.g., Indian reservations, some inner city areas, some rural areas).
 (C)Effects by depth of poverty and near-poverty (e.g., income to poverty ratios of less than 50 percent, less than 100 percent, less than 200 percent).This second workshop shall be convened within 9 months of receipt of a contract, the papers posted
 immediately, and a summary released by the end of month 12.(c)ReportThe relevant sections of the report shall be posted on each agency’s website on the plans and impacts specific to their agency.
 (d)Public reportA version of each report submitted under this section shall be made available to the public. (e)Legislative languageThe Working Group on Reducing Poverty shall submit, as necessary, legislative language, including specific legislative recommendations to the Congress of the United States towards achieving the national goals.
			
